Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 44 is objected to because of the following informalities: Each claim begins with a capital letter and ends with a period.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 32, 33 and 44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 32, the claim recites the limitation “the range” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 33, the claim recites the limitation “the thickness” in line 1. There is insufficient antecedent basis for this limitation in the claim. 



Further regarding claim 33, the claim recites the limitation “the distance” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 33, the claim recites the limitation “the height” in line 5. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 33, the claim recites the limitation “the range” in line 6. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 44, the claim recites the limitation “the thickness” in line 1. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 44, the claim recites the limitation “the distance” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 26-30, 32-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180182673) in view of Song (US 20160181161).

Regarding claim 26. (New) Li discloses An integrated circuit (IC) comprising: 
a body 110 of semiconductor material including at least 75% germanium by atomic percentage ([0013]: ‘germanium’ which means 100%);
 a gate structure 160/170 on the body, the gate structure including a gate dielectric 160 and a gate electrode 170; 
a source region (Fig 1H: left side portion of 170) and a drain region (Fig 1H: left side portion of 170) both adjacent to the gate structure such that the gate structure is between the source and drain regions (Fig 1H), 
at least one of the source region and the drain region including n-type impurity ([0012]: 102 is n-type FinFET region. Thus inherently including n-type impurity).
Further, Li discloses a dopant-rich insulator cap 150 [0022].
But Li does not disclose a dopant-rich insulator cap region between the at least one of the source region and the drain region and an undoped insulator region, 
the dopant-rich insulator cap region including the n-type impurity, 
the dopant-rich insulator cap region distinct from the undoped insulator region.
However, Fig 9A of Song discloses a dopant-rich insulator cap region 720 between the at least one of the source region and the drain region and an undoped insulator region 950 (see also Fig 4 for the source and drain regions), 

the dopant-rich insulator cap region distinct from the undoped insulator region (Fig 9A).
The references, Li and Song may be used to show obviousness because they are analogous art, which is directed to FinFET device with doped insulator structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the specified features of Song because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li’s device structure to have the Song’s doped insulator structure for the purpose of making highly integrated device structure with enhanced isolation structure [0028].
  
Regarding claim 27. (New) Li in view of Song discloses The IC of claim 26, Li discloses wherein the n-type impurity is phosphorous [0025].

Regarding claim 28. (New) Li in view of Song discloses The IC of claim 26, Li discloses wherein the n-type impurity is arsenic [0025].



Regarding claim 30. (New) Li in view of Song discloses The IC of claim 26, Li discloses wherein the germanium concentration of the body is 98 atomic percent or more ([0013]: ‘germanium’ which means 100%).

Regarding claim 32. (New) Li in view of Song discloses The IC of claim 26 except wherein the concentration of the n-type impurity in the dopant-rich insulator cap region is in the range of 1 to 10 atomic %.
However, the ordinary artisan would have recognized the claimed concentration range to be a result effective variable affecting to make proper FinFET device with doped insulator structure. Thus, it would have been obvious that Li in view of Song’s doped insulator essentially has the claimed concentration range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 33. (New) The IC of claim 26, wherein the thickness of the dopant-rich insulator cap region is in the range of 10 nanometers to 100 nanometers, 
the thickness being the distance between a first adjacent undoped insulator on a first side of the at least one of the source region and the drain region, and 
a second adjacent undoped insulator on a second side of the at least one of the source region and the drain region, and 
wherein the height of the dopant-rich insulator cap region is in the range of 10 nanometers to 200 nanometers, 
the height being a distance extending perpendicularly from a surface of a shallow trench isolation (STI) region adjacent the at least one of the source region and the drain region.

Regarding claim 34. (New) Li in view of Song discloses The IC of claim 26, Song discloses wherein the dopant-rich insulator cap region includes silicon dioxide [0059].

Regarding claim 40. (New) Li in view of Song discloses The IC of claim 26, Song discloses further comprising a first contact structure in the dopant-rich insulator cap region and on the source region (Fig 3/Fig 11), and a second contact structure in the dopant-rich insulator cap region and on the drain region (Fig 3/Fig 11).

31 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180182673) in view of Song (US 20160181161), and further in view of Eneman (US 20140054547).

Regarding claim 31. (New) Li in view of Song discloses The IC of claim 26 except wherein the body further includes up to 2% tin by atomic percentage.
However, Eneman discloses the body further includes about 10 at % tin [0111] which is overlapped to the claimed rage of up to 2% tin by atomic percentage.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Song’s device .  

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180182673) in view of Song (US 20160181161), and further in view of Glass (US 20140001520).

Regarding claim 35. (New) Li in view of Song discloses The IC of claim 26 except wherein in addition to the n-type impurity, 
the source region and drain region are compositionally distinct from the body, 
the source region and drain region including at least one of silicon and germanium, and 
the source region and drain region are compositionally different from the body, 
the source region and drain region further including at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen.
However, Glass discloses the source region and drain region (Fig 1A; 110/117) are compositionally distinct from the body [0022], 
the source region and drain region including at least one of silicon and germanium [0022], and 
the source region and drain region are compositionally different from the body [0022], 
the source region and drain region further including at least one [0022] of silicon, indium, gallium, arsenic, antimony, and nitrogen.


Regarding claim 36. (New) Li in view of Song discloses The IC of claim 26 except wherein the source region and drain region further include up to 2% tin by atomic percentage.
However, Glass discloses the source region and drain region further include overlapped range of tin by atomic percentage [0018].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Song’s device structure to have the Glass’s source/drain structure for the purpose of providing enhanced conductivity with reduced contact resistance [0010].  

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180182673) in view of Song (US 20160181161), and further in view of Fogel (US 20160343623).

Regarding claim 37. (New) Li in view of Song discloses The IC of claim 26 except wherein the body is on a fin stub, and the dopant-rich insulator cap region is on opposing sidewalls of the fin stub as well as opposing sidewalls of the body, and wherein the at least one of the source region and the drain region is on the fin stub, and 
However, Fogel discloses the body 73 (Fig 28) is on a fin stub (Fig 28: the portion of 22; see also Fig 1), and the dopant-rich insulator cap region 90/82 is on opposing sidewalls of the fin stub as well as opposing sidewalls of the body (Fig 28), and wherein the at least one of the source region and the drain region is on the fin stub (Fig 28, [0042]/[0053]), and the dopant-rich insulator cap region is on opposing sidewalls of the fin stub as well as opposing sidewalls of the at least one of the source region and the drain region (Fig 28).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Song’s device structure to have the Fogel’s device structure for the purpose of making highly integrated device structure having sub-20 nm geometry with enhanced passivation [0007].   

Regarding claim 38. (New) Li in view of Song and Fogel disclose The IC of claim 37, Fogel discloses wherein the fin stub is part of an underlying substrate of semiconductor material (Fig 28, [0042]).

Regarding claim 39. (New) Li in view of Song and Fogel disclose The IC of claim 38, Li discloses wherein the substrate is silicon [0013] and the body includes at least one [0013] of germanium, gallium, arsenic, indium, antimony, and nitrogen.

s 41-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Fogel (US 20160343623).

Regarding claim 41. (New) Fogel discloses An integrated circuit (IC) comprising: 
a fin 73 (Fig 28) or nanowire including at least 75% germanium by atomic percentage ([0054]: 50% and Higher mole fractions can be employed. And thus the ordinary artisan would have recognized that it would have been obvious to make Fogel’s fin essentially have the claimed range for the purpose of providing higher carrier mobility); 
a fin stub (Fig 28: the portion of 22; see also Fig 1) below the fin or nanowire; 
a gate structure on the fin or nanowire, the gate structure including a gate dielectric and a gate electrode [0051]/[0052]/[0059]/[0060]; 
a source region and a drain region both adjacent to the gate structure such that the gate structure is between the source and drain regions ([0051]/[0053]/[0059]/[0060]; Fig 28: say left side of source/drain region being source region and other side being drain region), 
at least one of the source region and the drain region including n-type impurity (Fig 28, [0042]/[0053]); and 
a dopant-rich insulator cap region 90/82 between the at least one of the source region (Fig 28, [0053]/[0059]/[0060]) and the drain region and an undoped insulator region 96, 
the dopant-rich insulator cap region including the n-type impurity 82, 

wherein the dopant-rich insulator cap region is on an uppermost surface of the at least one of the source region and the drain region (Fig 28), and 
the dopant-rich insulator cap region is on opposing sidewalls of the fin stub (Fig 28).

Regarding claim 42. (New) Fogel discloses The IC of claim 41, wherein the at least one of the source region and the drain region is on the fin stub (Fig 28, [0053]/[0059]/[0060]), and the dopant-rich insulator cap region is on opposing sidewalls of the fin stub as well as opposing sidewalls of the at least one of the source region and the drain region (Fig 28).

Regarding claim 43. (New) Fogel discloses An integrated circuit (IC) comprising: 
a body of semiconductor material 73 (Fig 28) including at least 75% germanium by atomic percentage ([0054]: 50% and Higher mole fractions can be employed. And thus the ordinary artisan would have recognized that it would have been obvious to make Fogel’s body of semiconductor material essentially have the claimed range for the purpose of providing higher carrier mobility); 
a gate structure on the body, the gate structure including a gate dielectric and a gate electrode [0051]/[0052]/[0059]/[0060]; 
a source region and a drain region both adjacent to the gate structure such that the gate structure is between the source and drain regions ([0051]/[0053]/[0059]/[0060]; 
at least one of the source region and the drain region including n-type impurity (Fig 28, [0042]/[0053]); and 
a dopant-rich insulator cap region 90/82 between the at least one of the source region and the drain region (Fig 28, [0053]/[0059]/[0060]) and an undoped insulator region 96, 
the dopant-rich insulator cap region including the n-type impurity 82, 
the dopant-rich insulator cap region distinct from the undoped insulator region (Fig 28), 
wherein the dopant-rich insulator cap region is on an uppermost surface of the at least one of the source region and the drain region (Fig 28).

Regarding claim 45. (New) Fogel discloses The IC of claim 43, wherein the gate structure further includes a first gate spacer between the source region and the gate electrode [0051]/[0052], and a second gate spacer between the drain region and the gate electrode [0051]/[0052]. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Fogel (US 20160343623) in view of Song (US 20160181161).


However, the ordinary artisan would have recognized the claimed thickness range to be a result effective variable affecting to make proper FinFET device with doped insulator structure. Thus, it would have been obvious that Fogel’s doped insulator essentially has the claimed concentration range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
But Fogel does not explicitly disclose the thickness being the distance between a first adjacent undoped insulator on a first side of the at least one of the source region and the drain region, and a second adjacent undoped insulator on a second side of the at least one of the source region and the drain region.
However, Song discloses the thickness being the distance between a first adjacent undoped insulator 950 on a first side (Fig 9A, [0057]: left side) of the at least one of the source region (Fig 9A, [0057]) and the drain region (Fig 9A, [0057]: opposite 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li’s device structure to have the Song’s doped insulator structure for the purpose of making highly integrated device structure with enhanced isolation structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826